DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2021/07/01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LABEQUE et al. (US 2017/0298216 A1).
Regarding claims 1 and 6-10, Labeque teaches a water soluble unit dose article (combination of at least three water-soluble, film, pouches or compartments; abstract, 9, 28, 64-65), wherein the pouches, or compartments, comprise water soluble polyvinyl alcohol polymer; [1, 11-13], made from vinyl alcohol monomer and a vinyl acetate monomer units; [13, 80-81, claims 1, 24]. Labeque teaches that multi-pouch or multicompartment water-soluble unit dose comprises at least three compartments (34, 65, claim 20) which are in superposed positions and are separated by at least two water soluble film (or walls of neighboring compartments); [34-35, 43, 71, 74, 177, claim 28]. Note that, “the at least three” compartment of Labeque is shown in the figure-2 below and it is geometrically and structurally identical to figure 1 of instant application’s disclosure; [PgPub.: Figure 1].
                                  
    PNG
    media_image1.png
    381
    488
    media_image1.png
    Greyscale
    
 Labueqe does not, exactly, teach the fourth compartment as instantly claimed.  However, it is noted that the teaching of “at least” three pouches does clearly and obviously discloses that the article would/could comprise more compartment(s) such as fourth or fifth one or more; [Figure 2, 68-69]. This renders the fourth compartment of instant claim obvious. Note that, duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), [MPEP2144-04, VI, B].  At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to add the fourth compartment to the article of Labeque, with the motivation of providing another separate space for an active ingredient of a composition, such as unit dose dishwashing or unit dose laundry detergent, for improved cleaning purpose.
Regarding claims 3-5, Labeque teaches polyvinyl alcohol copolymer comprises a vinyl alcohol monomer unit and vinyl acetate monomer unit; [38, 57, 99], and viscosity (i.e. as average viscosity) in the range of about 4 mPa.s to about 40 mPa.s at 20 ºC which is construed as being measured  in deionized water (i.e. demineralIzed; 144); [24].  Note that the average degree of hydrolysis for polyvinyl alcohol is in the range of between 75 % to about 90 %; [83, 107].  Labeque teaches that the amount of polyvinyl alcohol polymer present in individual film(s) is between about 50 w% to 90 w%; [84, 110].
Regarding claims 11-12, Labeque teaches the films are sealed together via solvent sealing and heat sealing; [182], and in case of solvent sealing the solvent comprises water; [182, 233]. 
Regarding claims 14-15, Labeque teaches that the water-soluble films comprise aversive agents such as denatonium benzoate; [32, claim 18], wherein the internal compartment(s) comprises compositions such as automatic dishwashing detergents and laundry detergents; [78, 193, 248, claim 22].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LABEQUE et al. (US 2017/0298216 A1) as further evidenced by Salaam et al. (US 2019/0376010 A1).
Regarding claim 13, Labeque teaches that the water-soluble films of first, second, third, and more, are at least partially sealed together at the edges; [71]. This is construed as being equivalent to the instantly claimed “in the flange region” limitation. Furthermore, this is evidenced by prior, and analogous, art of Salaam by teaching the sealed area of “skirt or flange”; [31].

Response to Arguments
Applicant's arguments filed 2021/07/01 have been fully considered but they are not persuasive. Because;
A-  Applicant’s argument with respect to applicant’s definition of homopolymer as referenced by specification is persuasive and thus the rejection is withdrawn.
B-  Applicant’s amendment of claim 1, by “and a vinyl acetate monomer unit” is addressed in examination of claim 1 above.
C-  In response to applicant’s argument (page 89) that: the prior art of Labeque does not teach the fourth compartment as instantly claimed,  I)- it is noted that Labeque teaches, with sufficient clarity, that the multi-compartment unit dose article can have “at least three compartment”; [34, 65, claim 20], meaning that it could include 4, 5, 6….etc. compartments.   II)- Argument that “cited references do not teach or suggest an article comprise at least four water soluble films”, it should be noted that according to instant claim 1 all of these films used for making of compartments are selected only from one set of monomers which are identically taught by Labeque et al.; [0013], which renders this limitation obvious. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/09/28

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767